Wood, J. The only grounds of the motion for new trial insisted upon here relate to the alleged error of the court in permitting a certain deed to be introduced as evidence. Appellant offers various reasons why this deed was not competent, none of which were tenable. The first is that under a plea of payment evidence of accord and. satisfaction is not admissible. But there were no written pleadings, and appellee’s oral plea was no more a plea of payment than it was a plea of accord and- satisfaction. His plea was “payment of the debt, and denying that he owes the debt.” That was no formal plea of payment, and under the oral plea of nil debet, which appellant did not object to, appellee could introduce any proof to show that he did not owe the debt. The evidence showed that appellee claimed that he paid the note by delivering to appellant a deed to a certain tract of land, and that appellant had accepted this deed in payment of his 'debt. The question presented to the jury was whether or not appellee had delivered, and appellant had accepted, a certain deed to certain land in settlement of the note sued on. The question was not, as appellant contends, whether the deed for various reasons, as assigned by appellant, was sufficient in law to transfer the title to the land. The. jury on the question of fact.has decided in favor of appellee, and there was evidence sufficient here to support the verdict. Affirm.